DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2020 and 3/31/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 3/31/2020.  These drawings are acceptable.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OK, US 20120244409 (as cited on the IDS).
As to Claim 1:
	OK discloses a battery (Title, Abstract) comprising:
a housing, the housing comprising first and second poles (see “anodes 2… cathodes 10, 12… button cell 1…”, [0065], Fig. 1); and
a composite water- and pH-responsive safety layer comprising a polymer material and being positioned adjacent to at least one of the first and second poles, the composite water- and pH-responsive safety layer being adapted to change from a non-electronically conducting state to an electronically conducting state when contacted with an aqueous solution, the safety layer further comprising at least one non-metal salt, wherein the composite water- and pH-responsive safety layer is disposed on an external surface of the battery (see “mitigating composition can be applied… ammonium benzoate… emetic composition… polyvinyl alcohol… mitigating composition 208”, [0025, 0027, 0046, 0050, 0057, 0068], Table 1, Fig. 2B – regarding the limitation “adapted to change from a non-electronically conducting state to an electronically conducting state when contacted with an aqueous solution”, it is noted that the same composition of the safety layer having a polymer material and a non-metal salt has been taught by OK; thus, it is contended that such a property or characteristic is inherently taught in the safety layer of OK.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable.").
As to Claim 2:
	OK discloses the polymer material comprises polyvinyl acetate and alcohols [0036, 0046, 0047, 0050].
As to Claim 4-5:
	OK discloses is selected from the group consisting of magnesium (Mg) (Table 3).
As to Claims 6 and 7:
	OK discloses pressure sensitive conductive disc 202 that can be formed from metal such as brass (copper and zinc) as in contact with the negative electrode (Fig. 2B, [0112]).
As to Claim 8:
	OK discloses a polymer selected from polyvinyl acetate [0036, 0046, 0047, 0050, 0057].
As to Claim 11:
	OK discloses the safety layer further comprises an additive selected from a stabilizer [0043, 0048, 0051, 0057, 0060].
As to Claim 12:
(see “… mitigating composition 208… insulator ring 212…”, [0068], Figs. 2A-2B).
As to Claim 13:
	OK discloses the composite water-responsive safety layer extends between the positive pole and the negative pole continuously around a periphery of at least one of the positive pole and the negative pole (see [0068], Figs. 2A-2B).
As to Claim 14:
	OK discloses the safety layer extends between the positive pole and the negative pole around a portion of a periphery of at least one of the positive pole and the negative pole (see [0068], Figs. 2A-2B).
As to Claim 15:
	OK discloses the battery is selected from a button cell (Abstract, Figs. 2A-2B).
As to Claim 16:
	OK discloses the safety layer further comprises at least one metal salt (see “Magnesium chloride… Calcium chloride…”, Table 3).
As to Claim 17:
	OK discloses the metal salt includes a first metal salt and a second metal salt (see “Magnesium chloride… Calcium chloride…”, Table 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over OK, as applied to claim 1 above, and further in view of Schmolka, US 4473492.
OK does disclose that the non-metal salt is ammonium benzoate but does not disclose other alternate form of ammonium salt.
In the same field of endeavor, Schmolka discloses a battery having a layer comprising of an ammonia ammonium (Col. 3, lines 18-31).  Schmolka teaches that there are several known form of ammonia including benzoates and carbonates (Col. 3, lines 18-31).  
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the application as to substitute ammonium benzoate of OK with ammonium carbonates of Schmolka as Schmolka teaches that ammonium salt can be in the benzoate or carbonate form as they both are equivalence salt alternative (Col. 3, lines 18-31).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over OK, as applied to claim 8 above, and further in view of Yagishita et al., US 20180062119 (hereinafter, Yagishita; as cited on the record).
OK discloses the safety layer having metal particle/powder (Table 3) but does not disclose the metal is zinc.
In the same field of endeavor, Yagishita also discloses a button battery having a layer on the battery comprising of metals (Abstract, [0012]).   Yagishita also discloses that one of the metal that can be used is zinc, which can affect the contact resistance of the battery and suppressing external element from reacting with the layer and the battery [0029, 0032].
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to incorporate zinc to the safety layer of OK as taught by Yagishita as zinc can provide conductivity characteristic and also Yagishita teaches that metal such as zinc can affect the .
Claims 10 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over OK, as applied to claims 1, 8 and 16 above, and further in view of Fan, US 20160365613.
	OK discloses the metal salt includes a first metal salt and a second metal salt (see “Magnesium chloride… Calcium chloride…”, Table 3), and that both are water-soluble.  However, OK does not disclose that one is the same salts (Claims 18-22) or the specific amount (Claim 10).  
	In the same field of endeavor, Fan also discloses a battery having a safety layer comprising of metal salts and conductive additives [0035] similar to that of OK.  Fan further teaches that the safety layer can comprises of a combination of copper sulfate and copper carbonate as the salts [0035] where the salts is about 80.2 wt% in one example (Table 2), which can provide functions such as changing the electrical characteristics when exposed to certain elements [0035].
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the application as to incorporate a limited number of salts including copper sulfate and copper carbonate as suggested by Fan into the safety layer of OK as to provide additional functions such as changing the electrical characteristics when exposed to certain elements [0035].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-2 and 4-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,637,011. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a battery comprising:
a housing, the housing comprising first and second poles; and
a composite water- and pH-responsive safety layer comprising a polymer material and being positioned adjacent to at least one of the first and second poles, the composite water- and pH-responsive safety layer being adapted to change from a non-electronically conducting state to an electronically conducting state when contacted with an aqueous solution, the safety layer further comprising at least one non-metal salt, wherein the composite water- and pH-responsive safety layer is disposed on an external surface of the battery.  Note that non-metal salt can be an organic salt such as polyacrylic acid, polyvinyl alcohols and polyvinyl acetate.  
Claims 1-2 and 4-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,608,236. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a battery comprising:
a housing, the housing comprising first and second poles; and
a composite water- and pH-responsive safety layer comprising a polymer material and being positioned adjacent to at least one of the first and second poles, the composite water- and pH-responsive safety layer being adapted to change from a non-electronically conducting state to an electronically conducting state when contacted with an aqueous solution, the safety layer further comprising at least one non-metal salt, wherein the composite water- and pH-responsive safety layer is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723